Citation Nr: 1538747	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from January 1991 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  

In March 2014, the Board issued a decision that denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an Order vacating the issue on appeal and remanding the case for compliance with the parties' Joint Motion for Remand (Joint Motion).  In order to prevent prejudice to the Veteran, the March 2014 Board decision that denied entitlement to TDIU must be vacated, and a new decision will be entered as if the March 2014 Board decision had never been issued.


REMAND

The Joint Motion determined that both the August 2013 and October 2013 VA examiners failed to address the Social Security Administration's disability determination, and the October 2013 VA examiner only considered the Veteran's service-connected PTSD and not his other service-connected disabilities when he offered his opinion.  Therefore, the August 2013 and October 2013 VA medical opinions were inadequate and did not substantially comply with the Board's June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Veteran must be afforded another VA examination.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for any service-connected disabilities giving rise to his claimed unemployability.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for any service-connected disabilities giving rise to his claimed unemployability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must also be afforded an appropriate examination to determine whether the functional effects of his current service-connected disabilities of (1) PTSD with depressive features, (2) plantar calluses, and (3) constipation associated with PTSD with depressive features, (4) hemorrhoids, and (5) erectile dysfunction associated with PTSD with depressive features, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The claims file and electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, to include the Social Security Administration's award of disability benefits, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the TDIU claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




